Ferguson, J.,
-This is a petition for forfeiture and condemnation of an automobile under the provisions of the Act of March 27, 1923, P. L. 34. No question is raised as to the illegal transportation of liquor, but the owner, an automobile finance company, which had leased the automobile under a bailment contract, contends that the automobile at the present time will not realize at public sale as much money as the balance remaining due on the contract. It offered evidence to that effect. It contends that the automobile should not be sold, but should be returned to the bailor. We cannot consider values in condemnation proceedings. The automobile is contraband. The statute does not contemplate its return to the owner’ under any circumstances. It must be sold. The rights of one in the position of the lessor are limited. He is relegated to the fund realized by the sheriff.